DISSENTING OPINION.
The salient facts are simple and are undisputed. The sheriff admits that, at the time he made his last return, and this on the original process, he knew of the 227 acres of land owned by one of the execution debtors; and it is admitted that before the final return the execution creditor had specifically pointed out the particular land to *Page 254 
the sheriff. He had actually found the land, knew of it, and yet he returned that after diligent search and inquiry he could not find any property upon which to levy. He admits that he knew of the particular property and yet returns that he couldn't find any property; he admits that he did find it and returns that he didn't find it; he made an untrue statement in his return and yet the controlling opinion says he made no false statement therein, and places the holding on the ground that the falsity did not deceive the execution creditor.
It is not the purpose of the statute in question to furnish information to the execution creditor. The fact is that more often than otherwise the execution creditor furnishes the sheriff with the information as to where and what the property is upon which the levy may be made. As stated, that is what happened here. If the holding of the controlling opinion is maintainable, an execution creditor loses his right under the statute if instead of being asleep he is diligent and aids the sheriff by pointing out property to the officer.
But the mischief of the holding goes further and amounts to this: When a sheriff makes up his mind to make a return that he can't find any property when in fact he can find and has found it, all he will have to do to evade and nullify the statute is to inform the execution creditor that he has found it and what it is and then in defense to his false return show that he has not deceived or misled the execution creditor; and this would be to convict the legislature of the idleness of having enacted a statute for the enforcement of official duty when by the same statute it is permitted that the officers upon whom it is to operate may nullify it at their option by their own devices so simple as this.
The purpose of the statute is to further prompt and effective action on writs and to that end to deter a sheriff from (a) making a return that he has levied the execution when in fact he has not done so, or from (b) making a return that he has been unable to find property *Page 255 
when in fact he has found it, or from (c) making a return that he has made diligent search and inquiry when he has not done so. If this is not the purpose of the statute it had as well never been enacted, and under the ruling of the controlling opinion herein it really had as well never been enacted.
Bouvier, quoting McLain v. Jenkins, 170 Mo. 16, 24, 70 S.W. 152, 154, being the same case cited in the controlling opinion, defines a false return as "a return made by the sheriff or other ministerial officer to a writ, in which is stated a fact contrary to the truth, and injurious to one of the parties, or to some one having an interest in it." Certainly, it would not be contended that the execution creditor was not legally injured by the false return which postponed him.
There is not involved here a definition of fraud and deceit or a statement by one private person to another or by a private person to an officer, from which the controlling opinion draws its argument about the statement deceiving somebody. Taking the quoted definition as applied to a material statement in the official return made by a sheriff, and looking at the return as here made in the face of the facts, if it is not clear that he stated a material fact contrary to the truth, then no amount of discussion could make it clearer. The statement in the return was contrary to the truth of facts actually known by the officer, and obviously so; whence it becomes equally obvious that the effect of the statute can be avoided only by construing it away even to the point of sterilization, leaving the statute as of no worthwhile effect whatever.
The controlling opinion says, however, that the execution creditor may have relief under Section 4241, Code 1942, which prescribes a remedy for a failure to make a levy. When a plaintiff has a particular remedy under a particular statute, he is not to be denied it because he may have some other remedy under some other statute — *Page 256 
a manifest proposition against which no authority is cited or can be found.
Roberds, J., concurs in this opinion.